Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2022

                                      No. 04-22-00499-CV

              IN THE INTEREST OF J.A.M., J.R.M., J.P.M. J.A.M., Children

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 21-03-39707-MCVAJA
                      Honorable Amado J. Abascal III, Judge Presiding


                                         ORDER

        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed counsel has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
her ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the procedure set out in Anders,
appellant’s counsel has shown that she sent a letter to appellant, which explained her right to
review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that he had
enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re R.R.,
2003 WL 21157944, at *4.

       Counsel’s letter also advised appellant that if she wished to review the appellate record,
she must file a motion in this court within ten days of receiving counsel’s letter. Counsel also
enclosed a form motion for this purpose. See Kelly, 436 S.W.3d at 313; In re R.R., 2003 WL
21157944, at *4. No timely request for the record has been filed.

       If appellant desires to file a pro se brief, we ORDER that she do so on or before
November 7, 2022. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.

       It is so ORDERED on October 18, 2022.
                                       PER CURIAM


ATTESTED TO: _______________________
             MICHAEL A. CRUZ,
             CLERK OF COURT